Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 13-14, 17-19, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130222579 A1) in view of Huber et al. (US 5557410 A1).
Re claim 1, Lee discloses a device for calibrating a measuring apparatus for measuring a measurement object extending along an axis in space, the device comprising: 
an active region recording an entirety of the measurement object (Lee: paragraph [0006]); 
a light projector generating at least two different calibration patterns into the active region onto a real planar wall or real planar surface (Lee: paragraph [0018]); and 
a processor calculating the real planar wall or real planar surface (Lee: paragraph [0016]).
Lee discloses acquiring a relative error between an ideal reference plane that is parallel with an image plane of the image-capture part and a measured reference plane, to use the error value as a compensating data (Lee: paragraph [0078]), but Shirley does not specifically disclose calculating the real planar wall or real planar surface as an ideally plane wall or ideally plane surface and using the calculation for calibration.  However, Huber discloses a calibration method using a reference plate (Huber: column 11, line 28-column 12, line 65). Since Lee and Huber relate to optical measuring systems using fringe pattern projection, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the calibration procedure of Huber with the system of Lee in order to provide high accuracy depth measurements over a large range of depth (Huber: column 1, lines 26-42).
Re claim 2, Lee does not specifically disclose that the processor incorporates a plurality of recordings of the measuring apparatus to calculate a quality of the real planar wall or real planar surface and account for an effect of the quality.  However, Huber discloses a specially developed blending method to acquire multiple exposures of image data and to select the "best" phase over all exposures for each pixel, to achieve a high-quality image exposure (Huber: column 10, lines 1-7).  Since Lee and Huber relate to optical measuring systems using fringe pattern projection, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the calibration procedure of Huber with the system of Lee in order to provide high accuracy depth measurements over a large range of depth (Huber: column 1, lines 26-42).
Re claim 3, Lee does not specifically disclose that the processor determines calibration parameters in one step and/or intrinsic and external calibration parameters are determined separately in two steps.  However, Huber discloses that the optimization procedure in the calibration method fixes the intrinsic and extrinsic parameters of the optical system (Huber: column 12, line 64-column 13, line 3).  Since Lee and Huber relate to optical measuring systems using fringe pattern projection, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the calibration procedure of Huber with the system of Lee in order to provide high accuracy depth measurements over a large range of depth (Huber: column 1, lines 26-42).
Re claim 13, Lee discloses that the processor corrects for an angular error between mutually displaced parts using triangulation during the calibration (Lee: paragraph [0078]).  
Re claim 14, Lee does not specifically disclose that the entire device and/or constituent parts of the device and the space, the recording region or the real planar wall or real planar surface, are movable relative to one another.  However, Huber illustrates that all of the elements used in calibration are distinct modular pieces which could be moved about a room (Huber: Fig. 1).  Since Lee and Huber relate to optical measuring systems using fringe pattern projection, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the calibration procedure of Huber with the system of Lee in order to provide high accuracy depth measurements over a large range of depth (Huber: column 1, lines 26-42).
Claim 17 recites the corresponding method for implementation by the device of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 17.  Accordingly, claim 17 has been analyzed and rejected with respect to claim 1 above.
Claim 18 has been analyzed and rejected with respect to claim 2 above.
Claim 19 has been analyzed and rejected with respect to claim 3 above.
Claim 29 has been analyzed and rejected with respect to claim 13 above.
Claim 30 has been analyzed and rejected with respect to claim 14 above.

Claim 4-8, 10-12, 20-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130222579 A1) in view of Huber et al. (US 5557410 A1), and further in view of Shirley (US 20040105100 A1).
Re claim 4, neither Lee nor Huber specifically discloses that at least two calibration patterns are generated by polarizer or a beam splitter or by means of different light wavelengths; and the at least two calibration patterns are laterally spatially displaced with respect to one another by a beam offset providing a measurement reference.  However, Shirley discloses at least two calibration patterns are generated by polarizer or a beam splitter or by means of different light wavelengths (Shirley: paragraph [0171]); and the at least two calibration patterns are laterally spatially displaced with respect to one another by a beam offset providing a measurement reference (Shirley: paragraph [0008]).  Since Lee, Huber, and Shirley relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the pattern generation of Shirley with the system of Lee and Huber in order to improve measurement repeatability and accuracy (Shirley: paragraph [0204]).
Re claim 5, neither Lee nor Huber specifically discloses that the light projector comprises: a light source; collimation optics; and a pattern generator.  However, Shirley discloses a system that comprises a light source (Shirley: paragraph [0008]); collimation optics (Shirley: paragraph [0012]); and a pattern generator (Shirley: paragraph [0008]).  Since Lee, Huber, and Shirley relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the pattern generation of Shirley with the system of Lee and Huber in order to improve measurement repeatability and accuracy (Shirley: paragraph [0204]).
Re claim 6, neither Lee nor Huber specifically discloses that the pattern plate comprises at least one structure selected from the group consisting of: a transmission structure, a refractive structure, a diffractive structure, a reflective structure, and a computer-generated hologram (Shirley: paragraph [0156]).  However, Shirley discloses that the pattern plate comprises at least one structure selected from the group consisting of: a transmission structure, a refractive structure, a diffractive structure, a reflective structure, and a computer-generated hologram (Shirley: paragraph [0156]).  Since Lee, Huber, and Shirley relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the pattern generation of Shirley with the system of Lee and Huber in order to improve measurement repeatability and accuracy (Shirley: paragraph [0204]).
Re claim 7, neither Lee nor Huber specifically discloses that the light projector comprises: a coherent or semicoherent light source; collimation optics arranged downstream of the light source in the beam path; and a coherence reducer positioned between the pattern generator and the collimation optics.  However, Shirley discloses that the light projector comprises: a coherent or semicoherent light source (Shirley: paragraph [0264]); collimation optics arranged downstream of the light source in the beam path (Shirley: paragraph [0264]); and a coherence reducer positioned between the pattern generator and the collimation optics (Shirley: paragraph [0265]).  Since Lee, Huber, and Shirley relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the pattern generation of Shirley with the system of Lee and Huber in order to improve measurement repeatability and accuracy (Shirley: paragraph [0204]).
Re claim 8, neither Lee nor Huber specifically discloses that the coherence reducer comprises birefringent plane-parallel plates.  However, Shirley discloses that the coherence reducer comprises birefringent plane-parallel plates (Shirley: paragraph [0265], spatial incoherence effects are minimized by placing lens 266 at a distance along optical axis 258 such that the surface of diffraction grating 254 or the active area of AOM 306 would be imaged onto a plane on or near the surface of object 10 being illuminated).  Since Lee, Huber, and Shirley relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the pattern generation of Shirley with the system of Lee and Huber in order to improve measurement repeatability and accuracy (Shirley: paragraph [0204]).
Re claim 10, neither Lee nor Huber specifically discloses that a respective calibration pattern comprises geometrical shapes (Shirley: Fig. 13; paragraph [0181], striped patterns).  However, Shirley discloses that a respective calibration pattern comprises geometrical shapes (Shirley: Fig. 13; paragraph [0181], striped patterns).  Since Lee, Huber, and Shirley relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the pattern generation of Shirley with the system of Lee and Huber in order to improve measurement repeatability and accuracy (Shirley: paragraph [0204]).
Re claim 11, neither Lee nor Huber specifically discloses that the geometrical shapes are position-encoded (Shirley: paragraph [0009], synthesizing a wrapped cycle map corresponding to a fringe pattern of a predetermined spacing on a surface including the steps of providing two sources of radiation having a spatial distribution of spectral regions).  However, Shirley discloses that the geometrical shapes are position-encoded (Shirley: paragraph [0009], synthesizing a wrapped cycle map corresponding to a fringe pattern of a predetermined spacing on a surface including the steps of providing two sources of radiation having a spatial distribution of spectral regions).  Since Lee, Huber, and Shirley relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the pattern generation of Shirley with the system of Lee and Huber in order to improve measurement repeatability and accuracy (Shirley: paragraph [0204]).
Re claim 12, neither Lee nor Huber specifically discloses that the geometrical shapes have a predetermined angular size (Shirley: paragraph [0181], progressive fringe division consists of varying the fringe size from an initial coarse spacing (Col. 1) to a final fine spacing (Col. 3) in discrete steps).  However, Shirley discloses that the geometrical shapes have a predetermined angular size (Shirley: paragraph [0181], progressive fringe division consists of varying the fringe size from an initial coarse spacing (Col. 1) to a final fine spacing (Col. 3) in discrete steps).  Since Lee, Huber, and Shirley relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the pattern generation of Shirley with the system of Lee and Huber in order to improve measurement repeatability and accuracy (Shirley: paragraph [0204]).
Claim 20 has been analyzed and rejected with respect to claim 4 above.
Claim 21 has been analyzed and rejected with respect to claim 5 above.
Claim 22 has been analyzed and rejected with respect to claim 6 above.
Claim 23 has been analyzed and rejected with respect to claim 7 above.
Claim 24 has been analyzed and rejected with respect to claim 8 above.
Claim 26 has been analyzed and rejected with respect to claim 10 above.
Claim 27 has been analyzed and rejected with respect to claim 11 above.
Claim 28 has been analyzed and rejected with respect to claim 12 above.

Claim 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130222579 A1) in view of Huber et al. (US 5557410 A1), and further in view of Schmidt et al. (US 4682894 A).
Re claim 9, neither Lee nor Huber specifically discloses a multiplicity of plates arranged successively in the beam path; wherein principal axes of a respective plate are rotated with respect to the principal axes of the preceding plate by a non-zero angle.  However, Schmidt discloses calibration of three-dimensional space, wherein a method of calibrating a sensor requires precision translation of the plates 20, 21, 22 along more than one axis (Schmidt: column 5, lines 29-57).  Since Lee, Huber, and Schmidt relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the plate translation of Schmidt with the system of Lee and Huber in order to improve accuracy and reduce cost of implementation while simplifying usage of the calibration system (Schmidt: column 1, lines 28-31).
Claim 25 has been analyzed and rejected with respect to claim 9 above.

Claim 15-16 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130222579 A1) in view of Huber et al. (US 5557410 A1), and further in view of Sato (US 20110080592 A1).
Re claim 15, neither Lee nor Huber specifically discloses that the light projector comprises at least one material with a low thermal expansion coefficient selected from the group consisting of: Zerodur, Suprasil, and fused silica.  However, Sato discloses a correction unit 521 includes half mirrors 510 and 511, reflecting mirror 512, reference gap (made up of a material having a small coefficient of thermal expansion such as ZERODUR or Superinvar) 513 having a reference length Lr, and light sensor 514 (Sato: paragraph [0057]).  Since Lee, Huber, and Sato relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to include the illumination structure of Sato with the system of Lee and Huber in order to improve size and weight of a surface shape measurement apparatus (Sato: paragraph [0006]).
Re claim 16, neither Lee nor Huber specifically discloses that the light projector is optically stabilized by an absorption cell or a reference station.  However, Sato discloses a frequency stabilizing unit includes a light absorbing cell, light sensor, and feedback unit (Sato: paragraph [0054]).  Since Lee, Huber, and Sato relate to optical measuring systems, one of ordinary skill in the art before the effective filing date would have found it obvious to include the illumination structure of Sato with the system of Lee and Huber in order to improve size and weight of a surface shape measurement apparatus (Sato: paragraph [0006]).
Claim 31 has been analyzed and rejected with respect to claim 15 above.
Claim 32 has been analyzed and rejected with respect to claim 16 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482